DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/15/2021 has been entered.  
4.	Claims 1, 20 and 39 have been amended; claims 13, 14, 22-35, 37 and 38 are canceled. Therefore, claims 1-12, 15-21, 36 and 39 are currently pending in this application.   
Response to Amendment
5.	Applicant’s amendment to claim 39 is sufficient to overcome the rejection set forth in the previous office action under section §112(a). Accordingly, the Examiner withdraws the above rejection.     
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-12, 15-21, 36 and 39 are rejected under 35 U.S.C.103 as being unpatentable over Minen 102015000040968 (priority document of WO 2017/021323) 
in view of Murray 5,433,608. 
	As applied to Minen, it is worth noting that the machine translation (ITUB20152709) of the priority document (102015000040968) is also used in this office-action.    
Minen teaches the following claimed limitations: a motion system comprising: a carriage disposed in a working volume (see fig 1, label ‘12’: e.g. 
a system for simulating the driving of a land vehicle; wherein the system comprises a mobile platform, label ‘12’, which corresponds to a carriage disposed in a working volume); a primary motion system comprising a plurality of cable drives disposed around the working volume, there being a flexible cable extending from each cable drive to the carriage, whereby the carriage is translatable in two or more degrees of freedom with respect to a reference frame (fig. 1, labels ’18, ‘20’, ‘21’: e.g. the system comprises a movement means, ‘label ‘18’, which corresponds to the primary motion system; and wherein the movement means comprises a plurality actuation members [i.e. cable drives] and flexible cables; wherein each cable extends from its respective actuation member to the mobile platform; and thereby the above arrangement causes the mobile platform [i.e. the carriage] to translate in two or more degrees of freedom with respect to a reference frame. In this regard, a stationary component—
such as the environment in which the base platform [label ‘11’], or the flat support surface [see label ‘19’], is fixed corresponds to the reference frame. The above interpretation is consistent with the specification; see the last paragraph on page 9 of the specification); a secondary motion system extending between the carriage and a payload to support the payload with respect to the carriage, whereby the payload is movable in one or more further degrees of freedom with respect to the reference frame (fig. 1, labels ‘14’ , ‘17’ and ‘28’: e.g. the system also comprises a kinematic mechanism [i.e. a secondary motion system], label ‘14’, that supports a frame, label ‘17’. The fame, label ‘17’,  represents a vehicle [i.e. a payload]. The above kinematic mechanism comprises  a plurality of actuators, each labeled ‘28’, and thereby moves frame ‘17’ [payload]  in one or more further degrees of freedom with respect to the reference frame); a control unit comprising a processor and a memory, wherein the ITUB20152709): e.g. the system already implements a processing and control device (i.e. a computer) that controls the simulator system, including the primary motion system—label ‘18’—and the secondary motion system—label ‘14’).
  	Minen does not teach, an auxiliary motion system that is mechanically independent from the primary motion system; a video display unit arranged to provide an occupant of the payload with a view of a simulated environment, wherein the video display unit is movable by the auxiliary motion system; whereby the program code is arranged to control the motion of the auxiliary motion system so that the auxiliary motion control system shadows the motion of the payload, with the video display unit remaining in front of the occupant as the payload moves.
	However, Murray discloses a motion simulating system, wherein the simulation system comprises (i) a primary motion system where a trainee is positioned (FIG 7, label ‘35’), and also (ii) an auxiliary motion system (FIG 7, label ‘38’) that is mechanically independent from the primary system; and wherein the auxiliary system comprises a display system (FIG 7, label ‘37’) that displays simulated scenes to the trainee, wherein display is movable by the auxiliary motion system; and the system also implements a computer system (FIG 15) that controls each of the primary and auxiliary systems, such that the auxiliary system (FIG 7, label ‘38’) tracks or follows the motion of  the primary system while maintaining the display (FIG 7, label ‘37’) in front of the occupant (FIG 7, label ‘36’) who is positioned in the primary system (col.3, lines 12-34; col.15, lines 19-47 and also see claims 1 and 2).   
before the effective filing date of the claimed invention, to modify the invention of Minen in view of Murray; for example, by incorporating an additional mechanically independent motion platform, wherein the additional motion platform incorporates a display system for displaying simulated scenes to the user; and wherein the computer system is further upgraded to move the additional motion platform (auxiliary motion system) in a coordinated manner with respect to the primary and secondary motion platforms, so that the location of the user’s eye point position relative to the center of the display is substantially constant, etc., and thereby the modified system provides the user with a wide field of view during the simulation, so that the user would have a more realistic driving experience.    
Minen in view of Murray teaches the claimed limitations as discussed above. Minen further teaches:  
	Regarding claim 2, a bed supporting the carriage, the bed extending in each direction in which the carriage is translatable by the primary motion system (see FIG 1, label ’11 or label ‘19’: e.g. the base platform, label ‘11’, or the flat support surface, label ‘19’, corresponds to the bed; and wherein it extends in each direction in which the mobile platform (i.e. the carriage) is translatable by the primary motion system), 
	Regarding claim 3, wherein the bed has a planar upper surface on which the carriage is supported (FIG 1, label ’11 or label ‘19’: e.g. the above bed already has a planar upper surface on which the carriage is supported),
	Regarding claim 4, wherein a planar upper surface of the bed is horizontal (see FIG 1, label ‘11’ or label ‘19’: e.g. the planar upper surface of the bed is already horizontal),  
e.g. the bed is already stationary in the reference frame),  	Regarding claim 6, wherein the carriage is contactlessly supported by the bed (page 9, lines 15-17 and page 10, lines 2-3: e.g. the system comprises a sliding means [fig. 5, label ‘24’] that involves magnetic support bearings; and wherein this sliding means is implemented to keep the mobile platform [fig. 5, label ‘12’] in suspension on the base platform [fig. 5, label ‘11’]. It is worth noting that a magnetic bearing typically supports a load using magnetic levitation).  
	Regarding claim 7, Minen in view of Murray teaches the claimed limitations as discussed above per claim.
	 Although Minen does not explicitly describe that there are five or more of the cable drives, Minen already teaches an implementation that involves at least four cable drives (see fig 3, wherein at least four actuation members, each labeled ‘21’, are implemented; and wherein the actuation members correspond to the cable drives). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Minen’s implementation; for example, by incorporating one or more additional actuation member and cable arrangements to the system, in order to provide further translational movement in one or more additional directions, so that the simulation system would be able to easily simulate various types of driving scenarios. 
	Minen in view of Murray teaches the claimed limitations as discussed above per claim 1. Minen further teaches:  

e.g. the base platform, label ‘11’, comprises four corners; wherein each corner has an actuation member [label ‘21’] involving a pulley [label ‘41’] and a cable [label ‘20’]; and wherein: (i) at least one of the cables is wound on the mobile platform [label ‘12’], which is the carriage, in a first rotational direction, and (ii) another of the cables is wound on the mobile platform [carriage] in a second rotational direction; and thereby the carriage is caused to rotate by operation of the actuation members, which are the cable drives),
	Regarding claim 9, wherein an axis about which the carriage is rotatable by the cable drives is perpendicular to two of the degrees of freedom in which the carriage is translatable by the cable drives (see fig. 1 or fig. 3, labels ’12’, ’20’ and ‘21’: e.g. given the arrangement discussed per claim 8 above, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, the axis about which the carriage is rotatable by the cable drives is perpendicular to two of the degrees of freedom in which the carriage is translatable by the cable drives),
	Regarding claim 10, wherein in the configuration, the one of the cables and the other of the cables are each wound around the carriage by at least 900 (e.g. see fig. 1 or fig. 3, labels ’12’, ’20’ and ‘21’ and page 7, lines 13-15: e.g. as already discussed above per claim 8, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, there is already a configuration wherein one of the cables and the other of the cables are each wound around the carriage by at least 900), 
0 (see fig. 1 or fig. 3, labels ’12’, ’20’ and ‘21’ and page 7, lines 13-15: e.g. as already discussed above per claim 8, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, there is already a configuration wherein all of the cables of the cable drives are wound around the carriage by at least 900),
	Regarding claim 12, wherein the secondary motion system comprises a plurality of linear actuators extending between the carriage and the payload (fig. 1, labels ‘12’, ‘14’, ’17’ and ‘28’; and also page 10, lines 4-11: e.g. the kinematic mechanism, label ‘14’, which corresponds to the secondary motion system, already comprises a plurality of liner actuators, each labeled ‘28’; and wherein the linear actuators extend between the mobile platform [carriage] and the frame, label ‘17’, that represents the vehicle [payload]),
	Regarding claim 15, wherein the secondary motion system is capable of causing the payload to translate with respect to the reference frame in a degree of freedom 
different from the translational degrees of freedom provided by the primary motion system (fig. 1, labels ‘12’, ‘14’, ’17’ and ‘28’ and page 10, lines 7-11: e.g. the kinematic mechanism [label ‘14’], which corresponds to the secondary motion system, is already capable of moving the frame [‘label ‘17’], which is the payload, in all six degrees of freedom. Accordingly, the secondary motion system is capable of causing the payload to translate with respect to the reference frame in a degree of freedom different from the translational degrees of freedom provided by the primary motion system), 
Regarding claim 16, wherein the secondary motion system is capable of causing the payload to rotate with respect to the reference frame in each rotational degree of freedom not provided by the primary motion system (fig. 1, labels ‘12’, ‘14’, ’17’ and ‘28’ e.g. kinematic mechanism [label ‘14’], which corresponds to the secondary motion system, is already capable of moving the frame [‘label ‘17’], which is the payload, in all six degrees of freedom. Accordingly, the secondary motion system is capable of causing the payload to rotate with respect to the reference frame in each rotational degree of freedom not provided by the primary motion system), 
Regarding claim 17, wherein the motion system is a motion simulator for simulating a motion of a vehicle and the payload comprises a vehicle cockpit (page 3, lines 1-6 and page 5, lines 12-16: e.g. the simulator simulates the motion of a land vehicle; and wherein the frame [label ‘17’], which corresponds to the payload, already involves an interior of part of a vehicle that comprises a seat for the driver, a steering wheel, etc. Accordingly, the motion system is a motion simulator for simulating a motion of a vehicle and the payload comprises a vehicle cockpit), 
Regarding claim 18, wherein the primary motion system provides motion of the vehicle cockpit in surge and sway, and the secondary motion system provides motion of the vehicle cockpit in roll, pitch and heave (fig. 1, labels ‘14’, ’17’, ‘18’; page 6, lines 6-11 and also page 10, lines 7-11: e.g. the movement means [label ‘18’], which corresponds to the primary motion subsystem, already moves the frame [label ‘17’] in: (i) forward and backward direction, and also (ii) left and right direction. Accordingly, the primary motion system provides motion of the vehicle cockpit in surge and sway. The kinematic system [label ‘18’], which corresponds to the secondary motion system, moves the frame [label ‘17’] in all six degrees of freedom. Accordingly, the secondary motion system provides motion of the vehicle cockpit in roll, pitch and heave), 
e.g. the movement means [label ‘18’], which corresponds to the primary motion system, already provides motion of the vehicle in yaw),
Regarding claim 20, the processor is configured to coordinate operation of the cable drives to maintain the cables in tension as the carriage is moved (see Page 7, lines 5-12; Page 12, lines 1-9 and Page 14, 5-10: e.g. the system implements a processing and control device, which manages and controls actuating elements of the cables, in order to maintain correct tension of the cables during movement of the mobile platform [i.e. carriage]).
Regarding claim 21, Minen in view of Murray teaches the claimed limitations as discussed per claim 1. Although Minen does not explicitly describe “means for preloading the cables independently of the cable drives”, the above claim does not positively specify the means implied for preloading the cables (i.e. the claim broadly encompasses a manual operation, where a user preloading the cables independently of the cable drives).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the arrangement of Minen; for example, by allowing a user (e.g. a simulator operator, etc.) to manually preload the cables on the actuator members [i.e. cable drives], wherein the user also checks the proper tensioning of the cables, etc., in order minimize the potential to encounter problems during operation (e.g. operational problems due to excessive slackening of one or more of the cables, etc.); so that the reliability of the system is improved.    
Regarding claim 36, Minen in view of Murray teaches the claimed limitations as discussed per claim 1.
Minen further teaches, wherein each cable drive comprises a reel around which the respective cable is wound and a motor for driving the reel to rotate (fig 1, labels ‘21’, ‘41’ and ‘22’: e.g. each actuating member [cable drive] already comprises a pulley [reel] around which the respective cable is wound; and also a motor [label ‘22’ for driving the reel to rotate).
Regarding claim 39, Minen in view of Murray teaches the claimed limitations as discussed per claim 1.
Although Murray, per the arrangement discussed in FIG 7, does not explicitly teach that “the auxiliary motion system is suspended from a ceiling or walls”, this limitation is directed to an alternative way to mechanically separate the auxiliary system from the primary system. 
In this regard, Murray already describes an exemplary implementation where the auxiliary motion system is mechanically independent from the primary motion system even though both systems are positioned on the ground (FIG 7, labels ‘35’ and ‘38’).
Murray further teaches at least one alternative arrangement wherein the auxiliary motion system is attached to walls or a ceiling (col.8, lines 6-27).   
Accordingly, given such alternative arrangement for mounting the auxiliary motion system to walls or a ceiling (while it is still mechanically independent from the primary motion system), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Minen‘s system discussed per FIG 7; for example, by incorporating an alternative arrangement to position the auxiliary motion platform on the wall(s) or a ceiling (i.e. as an alternative option to placing it on the floor), so that the user would save floor space particularly when the simulator is installed in an area where floor space is limited.  
Response to Arguments.
7.	Applicant’s arguments have been fully considered (the arguments filed on 12/15/2021); however, the arguments are not persuasive. Applicant argues,  
Minen and Murray, taken alone, and in any combination do not disclose a video display unit or a control unit, let alone both in addition to "program code [executed by the control unit] ... arranged to control the motion of the auxiliary motion system so that the auxiliary motion control system shadows the motion of the payload," and "the video display unit remaining in front of the occupant as the payload moves," as required by independent claim 1, as amended . . . 
Minen and Murray, taken alone, and in any combination do not disclose a video display unit or a control unit, let alone both in addition to "program code [executed by the control unit] . . .
. . . Minen describes an apparatus to simulate driving a land vehicle. A mobile platform 12 supporting a drive station 13 can be driven to move across a fixed base platform 12 by way of movement means 18, as described in page 5, lines 28 to 32 . . . 
The movement means may comprise a plurality of cables 20 driven by actuation members 21 as described in page 6, lines 7 to 13 . . . 
Page 12, lines 26 to 29 describe how "on the mobile platform 12, a projection screen 15 and video projection device 16 can be installed . . . 
Hence, Minen describes fixedly incorporating the visual display portion of the simulator into the mobile platform 12, while the frame 17 is moveable . . . 
Minen does not disclose a visual display unit that is movable by an auxiliary motion system that is mechanically independent from the primary motion system or a control unit . . . 
Instead, Minen only discloses a system in which a projection device and projection screen are fixedly incorporated into the mobile platform . . . 
Murray does not resolve the above-noted deficiencies of Minen. 
As shown Murray's FIG. 7 below, Murray describes a vehicle simulator comprising a simulator user station positioned on a first motion platform 35 and a display surface 37 mounted on a second motion platform 38 . . . 
Platform 38 is described in column 7 as being controlled such that it is always substantially horizontal regardless of the position of the motion platform 35 . . .
Column 7, lines 59 to 63 go on to describe how the dome 37 does not itself have to move at all in response to rotations about the pilots eyepoint and generally relatively slow displacements of the dome 37 are all that is required . . . 
Murray therefore does not disclose a control unit comprising program code which controls the motion of the auxiliary system so that it shadows the motion of the payload with the video display unit remaining in front of the occupant as the payload moves . . . 
Therefore, neither Minen nor Murray disclose the feature in amended independent claim 1 . . . 
Furthermore, a person skilled in the art is provided with no motivation to modify the system of either Minen or Murray to include such a control unit arranged to execute program code causing the auxiliary motion system to move such that the visual display unit shadows the motion of the payload . . . 


	Firstly, Applicant appears to simply disregard even the basic facts described in the prior art. For instance, Applicant asserts, “Minen and Murray, taken alone, and in any combination do not disclose a video display unit or a control unit”.
	However, contrary to Applicant’s assertions, each of Minen and Murray teaches  a video display unit and a control unit. For instance, Minen implements (i) a projection screen (FIG 1, label “15), which displays video images generated via a video projection device (FIG 1, label “16”); and also (ii) a processing and control device (FIG 1 label ‘36’) that executes algorithms to manage not only the simulation scenario being generated, but also the motion of the various parts of the simulator (see pages 11-14 of the translation (ITUB20152709). Thus, it is evident that Minen does implement a video display unit and a control unit. 
	Similarly, Murray also implements (i) a video display unit (e.g. the dome, FIG 7, label “37”) that displays video images generated via a projection device (see col.7, lines 28-31); and also (ii) a computer system (FIG 15), which corresponds to the control unit; and wherein the control unit executes algorithms to manage not only the simulation scenario being generated, but also the motion of the various parts of the simulator (col.9, lines 19-47; also claims 1 and 2). Accordingly, it is evident that Minen also implements a video display unit and a control unit.
	The observations above confirm that Applicant’s assertions directed to Minen and Murray are certainly not persuasive. 
Murray already teaches that the auxiliary motion system (FIG 7, label “38”) comprises the display (FIG 7, label “37”); and wherein the computer system (FIG 15) controls the motion of each of the primary motion system (FIG 7, label “35”) and the auxiliary motion system (FIG 7, label “38”), so that the location of the eye-point of the user relative to the center of the display is substantially constant during the simulation (col.9, lines 19-47; also claims 1 and 2). The teaching above already confirms that the computer system executes program instructions, thereby forcing the auxiliary motion system (FIG 7 label “38”) to track or follow the motion of the primary motion system (FIG 7, label “35”) in a coordinated manner, so that the video display unit (FIG 7, label “37”) is always maintained in front of the user (FIG 7, label “36”) as the payload moves. 
Thus, the combined teaching of Minen and Murray does teach the newly added limitation regarding the control unit with a processor and a memory; and wherein the processor executes the program code stored in the memory to “drive the operation of the motion system, and whereby the program code is arranged to control the motion of the auxiliary motion system so that the auxiliary motion control system shadows the motion of the payload, with the video display unit remaining in front of the occupant as the payload moves”. Consequently, Applicant’s arguments directed to the current amendment are not persuasive.  
Secondly, Applicant has attempted to summarize the teaching of Minen (e.g. see page 7 and 8 of the current argument). However, Applicant does not appear to consider the combined teaching of the references discussed above. Consequently, such piecemeal analysis of a single reference is not persuasive. Similarly, Applicant has also attempted to summarize the teaching of Murray (see pages 8 and 9 of the argument). Murray. For instance, Applicant asserts that “[p]latform 38 is described in column 7 as being controlled such that it is always substantially horizontal regardless of the position of the motion platform 35 . . . the dome 37 does not itself have to move at all in response to rotations about the pilots eyepoint and generally relatively slow displacements of the dome 37 are all that is required ” (emphasis added). 
However, neither the section that Applicant identified (col. 7) nor any other section in the reference makes such an assertion that the auxiliary platform (label “38”) is always horizontal “regardless of the position of the motion platform 35”. In contrast, Murray is describing a condition when the auxiliary platform (FIG 7, label “38”) is not required to move. For example, when the pitch down movement of the primary platform (FIG 7, label “35”) does not cause translational displacement of the user’s eye-point, then the auxiliary platform (label “38”) is not required to move at that moment. This is because the location of the eye-point of the user relative to the center of the display is already constant at that moment. However, if the primary platform (label “35”) moves vertically upward in a way that causes a translational displacement of the user’s eye-point, then the auxiliary platform (label “38”) also moves vertically upward to follow the primary platform, so that the location of the eye-point of the user relative to the center of the display remains substantially constant during such movement (col.9, lines 19-47; also claims 1 and 2). Accordingly, unlike Applicant’s assertion, the auxiliary platform (label “38”) does not always  stay horizontal regardless of the position of the primary motion platform (label “35”).

It is also worth to note that the rotation about the user’s eye-point is not a translational displacement; and therefore, the auxiliary platform (label “38”) is not e.g. the backward and forward movement, and/or the vertically up and down movement, etc.) that causes the translational displacement of the user’s eye-point relative to the center of the display (label “37”). This is the main reason why the auxiliary platform (label “38”) follows the movement of the primary platform (label “35”). Thus, as already pointed out above, the auxiliary platform (label “38”) is not necessarily required to respond to the rotation about the user’s eye-point. Consequently, Applicant’s arguments are again not persuasive.  
It is also worth to note that the discussion presented above applies to each of the current claims. 
Thus, at least for the reasons discussed above, the office concludes that the prior art does teach or suggest the current claimed invention.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715